ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/4/20 wherein claims 1-11, 13, and 14 were amended and claims 15-18 were added.  In addition, the Examiner acknowledges the substitute specification filed 4/19/21.
	Note(s):  Claims 1-18 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a fusion protein comprising at least three domains as set forth in independent claim 1.

APPLICANT’S ELECTION
Applicant's election with traverse of Group I (claims 1-13 and 16) filed 5/31/22 is acknowledged.  The traversal is on the grounds that the search and examination of all the claims in the application can be made without a serious burden on the Examiner.  This is found non-persuasive because the requirements for patentability of a product claim are not the same as that for a method of use claim.  In addition, the product claims contain 112 first and second paragraph rejections that need to be addressed and such rejection may not be applicable for the method of use claims.  Applicant’s attention is respectfully directed to the ‘Rejoinder Paragraph’ on page 7 of the restriction requirement mailed 3/30/22 (excerpt included below).  In particular, the rejoinder paragraph section sets forth that if Applicant elects the product claims for examination  and they are subsequently found allowable, the withdrawn process claims that include all the limitation of the allowable product will be considered for examination.  But more importantly, the rejoinder paragraph section established that in order for claims to be considered allowable, the rejoined claims must meet all criterial for patentability including the requirements of 35 USC 101, 102, 103, and 112.  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.

Excerpt

    PNG
    media_image1.png
    249
    542
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    539
    media_image2.png
    Greyscale


	Note(s):  Applicant elected the species  wherein:  (1) glutamate is the charged amino acid residue; (2) human ferritin (SEQ ID No. 18) is the fusion protein; (3) the third domain (PASE) polypeptide is SEQ ID No. 10; (4) the cleavage site is MMP9; and (5) the active ingredient linked to the fusion protein is Genz 644282.  Applicant’s elected species was searched and no prior art was found.  The search was extended over the full scope of Group I.

WITHDRAWN CLAIMS
Claims 14, 15, 17, and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to MMP cleavage sites other than those of MMP2, MMP3, MMP7, and MMP9.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:   The claim recites the limitation "the first", “the second”, and “the third” in lines 2, 5, and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the claim recites the limitation "the amino acid sequence" in lines 2, 5, and 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 1-13 and 16:  Independent claim 1 is ambiguous because it is unclear what amino acid sequence(s) Applicant is referring to that may be used as the second domain and what cleavage site sequences are required to generate a fusion protein as set forth in independent claim 1.  Since claims 2-13 and 16 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claim 3:  The claim recites the limitation "protein surface", “the internal cavity of the protein” in lines 4 and 5, respectively.  
	Claim 12:  The claim is ambiguous because of the phrase ‘based is linked to or encapsulated’.  In particular, does this phrase refer to ‘platinum’ only or does it refer to all of the active ingredients appearing in the claim?  Please clarify in order that one may readily ascertain the scope of the claimed invention.

TRADEMARK
The use of the term Genz 644282 (see the specification and claim 12), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	Note(s):  Applicant may address this issue by replacing Genz 644282 throughout the application with 
    PNG
    media_image3.png
    219
    416
    media_image3.png
    Greyscale
 or  [8,9-dimethoxy-5-(2-N-methylaminoethyl)-2,3-methylenedioxy-5H-dibenzo[c,h][1,6]naphthyridin-6-one].

OBJECTION TO SPECIFICATION
The disclosure is objected to because of the following informalities: the brief description of the drawings does not include a description for Figures 14, 15, and 16..  
Appropriate correction is required.
PRIORITY DOCUMENT
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  Review of Applicant’s priority document fully supports the claimed invention.  Thus, Applicant is entitled to the filing date of the priority document on 11/6/2017.

COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  However, Applicant must address and overcome the 112 rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the instant invention.  The instant invention is distinguished over the prior art because it incorporates at least one glutamate or at least one aspartate into the domain consisting essential of proline, serine, and alanine (PAS domain).
	The closest art is Ceci et al (WO 2016/051340) and Fracasso (Journal of Controlled Release, 2016, Vol. 239, pages 10-18) which are essentially the instant invention absent the incorporating of at least one glutamate or at least one aspartate into the domain consisting essential of proline, serine, and alanine (PAS domain).

Falvo et al (Biomacromolecules, 2016, Vol. 17, pages 514-522) is made of record because it discloses the instant invention absent the incorporation of at least one glutamate or at least one aspartate into the domain consisting essential of proline, serine, and alanine (PAS domain) and a matrix metalloproteinase cleavage site.
Falvo et al (Journal of Controlled Release, 20 February 2018, Vol. 275, pages 177-185) which is essentially the instant invention absent the incorporating of at least one glutamate or at least one aspartate into the domain consisting essential of proline, serine, and alanine (PAS domain).  Note(s):  The invention of Falvo et al was made public after the filing of Applicant’s priority document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 25, 2022